Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to authorized subscription registration system, classified in H04L63/10.
II. Claims 18-20 drawn to encrypted message creation, classified in H04L63/0428.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a message encryption system.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Reichert (Reg. No. 77,326) on 24 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Claim Objections
The following claims are objected to because of the following informalities:
In claim 3, it appears that the word “from” is missing in “receiving a decryption share the server, and”.  Examiner will assume that this portion of claim 3 should read as follows:  “receiving a decryption share from the server, and”.
Furthermore in claim 3, it appears that the word “to” is missing in “sending a decryption share the client if the client is allowed to have access to a transaction specified in the read request.”  Examiner will assume that this portion of claim 3 should read as follows:  “sending a decryption share to the client if the client is allowed to have access to a transaction specified in the read request.”
In claim 8, the phrase “said at least one decryption share” should be changed to “said decryption share”.  Examiner will assume that this portion of the claim should read as follows:  “the subscriber additionally configured to perform the step: receiving said publication from the server along with said decryption share.”
In claim 11, the word “sever” should be changed to “server” in the last clause.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684).
Regarding claim 1, Ebrahimi teaches a selective electronic distribution system, the system comprising: a client from a plurality of clients configured to perform the steps of:  registering with a server from a plurality of servers, (see Ebrahimi at [0009] which discloses an authenticating entity of a web server receiving data sent from a device of a user.  Figure 3 illustratively describes a communication network where a client device communicates to the web server.  Examiner maps authenticating entity to the recited server.  Examiner maps device to the recited client.  Also, see Ebrahimi at [0116] which discloses the authenticating entity 810 configured to implement the identity management technology used to perform registration, validation, and/or certification of raw data, to facilitate the implementation of biometric authentication (e.g., through the verification of the biometric data, and certification of biometric data).  Ebrahimi at [0046] further discloses that the systems and methods described herein may be executed with any number of computer systems and that server operations may also be performed and communicated between client devices, to facilitate transactions with the blockchain database, server storage, and the like.) said registration including sharing an attribute and a corresponding proof of validity of the attribute, (see Ebrahimi at [0009] which discloses that user data sent by the user from device 11 may include newly presented original biometric data and a validating seal associated with the original biometric data.  Examiner maps the original biometric data to the recited attribute and the validating seal to the recited proof of validity.) [and receiving a threshold number of matching replies from said server;] the server configured to perform the steps of: receiving the attribute and subsequently verifying attribute, [and sending a response to the client, said response signaling the success of registration] (see Ebrahimi at [0009] disclosing that the authenticating entity of a web server receives data from a device of a user; see Ebrahimi at [0009] which discloses that the method includes verifying the certification of the original biometric data using the certifying seal and the newly presented original biometric.)
Regarding claim 1, Ebrahimi, does not expressly teach, but in a related art, Paulsen et al. teaches receiving a threshold number of matching replies from said server, and sending a response to the client, said response signaling the success of registration (see Paulsen at [0040] which discloses that the system facilitates having a message appear on the current webpage the user is on to inform the user whether registration was successful.  Examiner maps the message transmitted to the user as the threshold matching reply from the server, where the information of that message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi to include the steps of receiving a threshold number of matching replies from said server, and sending a response to the client, said response signaling the success of registration, as taught by Paulsen.  
One would have been motivated to make such a modification to notify or inform a user as to whether the user has successfully registered or not, as suggested by Paulsen at [0040].  
Claim 10 is substantially the same as claim 1 and is therefore rejected under the same rationale as stated for claim 1 above.
Claims 2, 3, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) and further in view of Pattanaik et al. (US 2017/0366516).
As for claim 2, the modified Ebrahimi teaches the system according to claim 1 further comprising the client configured to perform the steps of: encrypting a transaction, (see Ebrahimi at [0042] disclosing that embodiments of the present invention provide for being able to authenticate the user whenever the user does any kind of transaction and at [0044] disclosing that to certify a user ID, the raw data (e.g., user ID) is encrypted).
transaction having a transaction attribute, sending said transaction to the server from the client, (see Pattanaik at [0073] which discloses that the client device 110 sends transaction requests to the transaction management module 310, specifying attributes of the transactions, and at [0075] disclosing that the transaction management module 310 extracts the attributes of the transaction.) the server configured to additionally perform the steps: receiving said transaction and ordering said transaction with prior transactions, (see Pattanaik, at {0074] which discloses that the transaction management module 310 organizes the received transactions and can assign an order to the transaction such that the transactions are written in a block to the blockchain in their assigned order. Pattanaik, at [0074], further discloses that, in one embodiment, the transaction management module 310 orders the transactions based on a timestamp associated with each transaction.  Examiner notes that the use of a timestamp orders the transactions with prior transactions.) 
receiving from the server a result, said result including ordered client transaction information; delivering results of said ordering to the client (see Pattanaik at [0100] which discloses that a transaction receipt module generates and transmits a transaction receipt to the client device where the transaction receipt includes the unique transaction request identifier and the hash values representing previous transactions.  Examiner maps transaction receipt to client transaction information.)

One would have been motivated to make such a modification because use of such a transaction receipt reflects the executed transactions to the client device and also verifies all executed transactions, as suggested by Pattanaik at [0095].  
Claim 11 is substantially the same as claim 2 and is therefore rejected under the same rationale as stated for claim 2 above.
Regarding claim 3, the modified Ebrahimi teaches the system according to claim 2, further comprising the client configured to additionally perform the steps: sending a read request to the server, receiving a decryption share [from] the server, and utilizing said decryption share to obtain a plaintext transaction; (see Pattanaik, at [0009], which discloses that a central service provider may receive a transaction request for a transaction, from a party, wherein the transaction record comprises a payload; also see [0038] which discloses that a user of a client device may register with the central service provider to become a party of the private blockchain; Examiner notes that a user of the client device corresponds to a party; Examiner notes that the specification at [0007] indicates that the read request corresponds to a read request for a particular transaction.  Based on the foregoing, Examiner maps the transaction request to the recited read request.  Furthermore, see Pattanaik, at [0084], which discloses that the the server configured to additionally perform the steps: receiving a read request from the client, [determining if the client is authorized for the particular read request, said determination being made by checking access control policies] associated with the transaction against said attribute, and sending a decryption share [to] the client if the client is allowed to have access to a transaction specified in the read request (again see Pattanaik, at [0009] and at Fig. 5A, which discloses that a central service provider may receive a transaction request for a transaction from a party; also see Pattanaik, at [0047] which discloses one or more server computers associated with the central service provider; also see Pattanaik, at [0093] which discloses that the central service provider can transmit the hashed block of transaction records to a client device.  Examiner maps the transaction request to the recited read request; Examiner maps the one or more server computers of the central service provider to the recited server and party to the recited client.  Examiner previously mapped the original biometric data to the recited attribute (see Ebrahimi at 
The modified Ebrahimi teaches determining if the client is authorized for the particular read request, said determination being made by checking access control policies (see Ebrahimi at [0009] which discloses an authenticating entity of a web server, such as when authenticating a user, (e.g., to control access to products and/or services); Examiner notes that the authenticating entity of the server is used to control access and this teaches checking access control policies as recited in the claim.
Claim 12 is substantially the same as claim 3 and is therefore rejected under the same rationale as stated for claim 3 above.
Regarding claim 9, the modified Ebrahimi teaches the system of claim 1, wherein prior to sending a response to the client, the server additionally orders the attribute, stores the attribute, and subsequently verifies similar ordering with the plurality of servers (see Pattanaik, at [0074] which discloses that the transaction management module 310 orders the transactions based on a timestamp associated with each transaction.  Pattanaik, at [0075] discloses that the transaction management module extracts attributes of the transaction and that the extracted attributes reflect the details of the executed transaction.  Further, Pattanaik at [0075] discloses that the transaction management module 310 uses the extracted information to identify the appropriate parties.  Examiner notes that the previously stated biometric data, for example, may be 
s 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) and further in view of Shtrauch et al. (US 10,764,160).
Regarding claim 4, the modified Ebrahimi does not expressly teach, but in a related art Shtrauch teaches the system according to claim 1, further comprising wherein said plurality of clients includes a subset of at least one subscriber and at least one publisher (see Shtrauch, at col. 3 lines 12-17, which discloses that blockchain system may include a distributed publish-subscribe mechanism that enables any member of the blockchain system to subscribe to any type of published events and receive notifications accordingly, as well as provide the participants with an interface to publish the events.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include wherein said plurality of clients includes a subset of at least one subscriber and at least one publisher, as taught by Shtrauch.
One would have been motivated to make such a modification because the system disclosed by Shtrauch exposes all relevant information from the open and global/private blockchain and enables 3rd party entities to leverage this information and enhance system functionality, as suggested by Shtrauch at col. 1, lines 57-60.  

As for claim 5, the modified Ebrahimi teaches the system according to claim 4, further comprising the publisher additionally configured to perform the step: advertising a publication type; (See Shtrauch, at the Abstract, which discloses that the system may send at least one notification to one or more second entities indicating that the information has been published to the blockchain system for accessing by the one or more second entities.  See Shtrauch, at col. 3, lines 15-16, which discloses that the blockchain system may include a distributed publish-subscribe mechanism that enables any member of the blockchain system to subscribe to any type of published events and receive notifications accordingly; also, see Shtrauch, at col. 19 lines 25-28, which discloses that a CSP publishes a bid for VNFs and that a VNF bid transaction is added to the blockchain ledger.  Shtrauch also discloses that a notification is sent to all relevant bid subscribers regarding a VNF bid.  Examiner maps the notification(s) to advertising.  Examiner maps the bid to the recited publication and VNF to the recited publication type.); the server additionally configured to perform the steps: broadcasting to the subscriber the publication type, (see Shtrauch, at col. 18, line 50 and line 63, which discloses that a notification is sent to all relevant subscribers regarding a VNF bid and that a CSP can publish a bid for a VNF; Examiner maps the CSP to the recited server and the VNF vendor to the recited subscriber.) receiving from the subscriber at least one subscription interest, (see Shtrauch, at col. 19 lines 29-30 which discloses that the VNF vendor responds to a VNF bid with proposals; Examiner maps the proposals to the at least one subscription interest); and ordering and storing said at least one subscription interest (see Shtrauch at col. 19 lines 28-31 which discloses that a notification is sent to all relevant bid subscribers, that the VNF vendors respond to the bid with proposals, that the CSP evaluates the proposals, and that the CSP sends a VNF signature to a certifier for approval.  Examiner notes that for the CSP to be able to evaluate and further submit an approval signature associated with the proposals it receives, it must store and order the at least one proposals); the subscriber additionally configured to perform the step: submitting to the server one or more subscription interest (see Shtrauch, at col. 19 lines 29-30 which discloses that the VNF vendor responds to a VNF bid with proposals.)
Claim 14 is substantially the same as claim 5 and is therefore rejected under the same rationale as stated for claim 5 above.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Shtrauch et al. (US 10,764,160), and further in view of Wack et al. (US 2018/0268386) and Sewell (US 2019/0347655).
As for claim 6, the modified Ebrahimi teaches the system according to claim 5, further comprising: sending said publication to the server; the server additionally configured to perform the steps: receiving the publication from the publisher, (see Shtrauch, at col 25, claim 7, which discloses that the VNF is used by a communication service provider (CSP) to provide network services; see Shtrauch, at col. 19 lines 26-30, which discloses that a CSP publishes bids to VNF vendors that holds the relevant certifications) with the plurality of servers (see Shtrauch, at col. 6 line 56-57 which discloses that a hardware unit 323 may be a network server, and the computing facility 214 may be a plurality of network servers);
The modified Ebrahimi does not expressly teach, but in a related art Wack teaches that the publisher is additionally configured to perform the step: encrypting a publication, (see Wack at [0073] disclosing that data associated with transaction components is included in an encryption envelope) said encryption including a label with at least one access control rule, (see Wack at [0074-0077] which defines access to the encryption envelopes using attributes of which, for example, “A” corresponds to an alpha indicator included in a blockchain transaction;  Examiner maps the alpha indicator to the recited label.  Wack at [0077] further discloses that the alpha indicator “A” determines whether the transaction is visible to anyone, but the To, From, and that the amount types of information are protected and not discernible.  Examiner notes that the operation of the alpha indicator teaches the recited at least one access control rule.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include encrypting a publication, said encryption including a label with at least one access control rule as taught by Wack.
One would have been motivated to make such a modification because the attributes that define access to the encryption envelopes allow for different levels of access and to provide permissions by way of using enforcement attributes, as suggested by Wack at [0074].  
The modified Ebrahimi does not expressly teach, but in a related art Sewell teaches assigning an order number to the publication, and verifying said order number (See Sewell at [0042] disclosing a bid transaction for a particular item which is collated by the oracle 6 (a trusted third party server which can be any node of the plurality of nodes in the blockchain network) and given a sequence number (see Table 3 disclosing a sequence number).  Examiner maps the sequence number of the bid transaction to the order number of the publication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to provide assigning an order number to the publication, and verifying said order number as taught by Sewell.
 One would have been motivated to make such a modification in order to implement the transfer of a digital asset by means of blockchain transactions thereby 
Claim 15 is substantially the same as claim 6 and is therefore rejected under the same rationale as stated for claim 6 above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Shtrauch et al. (US 10,764,160), in view of Wack et al. (US 2018/0268386), in view of Sewell (US 2019/0347655), and further in view of Versteeg et al. (US 2019/0296907).
As per claim 7, the modified Ebrahimi does not expressly teach, but in a related art Versteeg teaches the system of claim 6 wherein said encryption is vector label input threshold encryption (see Versteeg at [0021] which discloses using a threshold encryption scheme such that all of the key pieces are inputs in deriving a secret key; Examiner maps one or more of the key piece input(s) to the vector label input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to provide wherein said encryption is vector label input threshold encryption as taught by Versteeg.
 One would have been motivated to make such a modification to allow for key pieces to be distributed over several resources including users, servers, or other connected entities, as suggested by Versteeg at [0022].  
.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Shtrauch et al. (US 10,764,160) in view of Wack et al. (US 2018/0268386), in view of Sewell (US 2019/0347655), and further in view of Pattanaik et al. (US 2017/0366516).
As per claim 8, the modified Ebrahimi teaches the system of claim 6, further comprising the server additionally configured to perform the steps:  determining if the subscriber is both authorized and interested by comparing the subscription interest and the attribute against the access control rules and an attribute associated with the publisher, (as was previously stated, Shtrauch at col. 19 lines 29-30 discloses that the VNF vendor responds to a VNF bid with proposals; Examiner maps the proposals to the at least one subscription interest; regarding the recited attribute associated with the publisher, the Examiner references Shtrauch, at col. 3 lines 49-53, which discloses publishing the information to the blockchain system may include publishing a call from a communication service provider for VNF certifiers to certify any profile of the publisher.  Examiner maps the profile to the recited attribute associated with the publisher.  Further, as was previously stated, Ebrahimi at [0009] discloses that user data sent by the user from device 11 may include newly presented original biometric data and a validating seal associated with the original biometric data.  Examiner maps the original delivering said publication [and a decryption share] to the subscriber; the subscriber additionally configured to perform the step: receiving said publication from the server along with [said decryption share] (see Shtrauch, at col. 19 lines 25-29, which discloses that a CSP publishes a bid for VNFs and that a VNF bid transaction is added to the blockchain ledger and that a notification is sent to all relevant bid subscribers; Examiner had mapped the bid to the recited publication).
The modified Ebrahimi, does not expressly teach, but in a related art, Pattanaik teaches a decryption share (see Pattanaik, at [0084], which discloses that the transaction record 540 comprises the payload 520 (see Pattanaik at Fig. 5A) and that the payload may be encrypted; and that information in the payload may be decrypted when it is received by the client device 110 from the central service provider 150 (as illustratively described in Pattanaik at Fig. 1.)  Examiner maps the encrypted payload to the decryption share.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include delivering a decryption share, as taught by Pattanaik.

Claim 17 is substantially the same as claim 8 and is therefore rejected under the same rationale as stated for claim 8 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437